Citation Nr: 1822649	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  12-14 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) benefits, in the amount of $24,578.82, to include the issue of whether the request for a waiver was timely.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T.S.E., Counsel
INTRODUCTION

The Veteran served on active duty from November 1993 to August 1996.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises in St. Paul, Michigan, which denied a request for a waiver of an overpayment. 

This appeal has been certified by the RO in St. Petersburg, Florida.

In January 2018, the Veteran was afforded a hearing at the RO before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C. § 7102 (b) (2014).  The hearing transcript is of record.


FINDINGS OF FACT

1.  In December 2010, the Veteran was notified by the Debt Management Center in St. Paul, Minnesota, that an overpayment had been created in the amount of $24,578.82.

2.  The Veteran did not present a timely appeal to that December 2010 notice of an overpayment of $24,578.82, or claim entitlement to waiver of recovery of that overpayment within 180 days. 


CONCLUSION OF LAW

The Veteran's request for a waiver of debt from overpayment of $24,578.82 is dismissed for failure to file a timely request for waiver.  38 U.S.C. § 5302 (2012); 38 C.F.R. § 1.963 (b) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he should be granted a waiver of the debt incurred from the overpayment in issue.  The Veteran has testified that the RO made an error in which it treated his spouse's monthly wages as her annual wages, such that VA was at fault for creation of the debt.  With regard to notice of the overpayment, in response to a question as to whether or not the Veteran had been notified of the reduction in his pension, he testified, "No, I got nothing.  I got no response until a year later [I], it was time to redo your financial information.  And I did that and then I got a notice saying we overpaid you."  In response to a question as to whether or not he had received notice of the overpayment from debt management (the Debt Management Center) in 2010, the Veteran further testified, "I did but by the time I get it, I read it.  The time period had already passed but I sent it in anyway and I explained on there that I didn't open the letter until after the time period had passed.  But I sent it in anyway explaining that I suffer from severe depression that I didn't open this letter in time. And I explained everything in that when I wrote it to them hoping that they would understand my situation."  See transcript of Veteran's hearing, held in January 2018.   

In October 2008, the Veteran filed a claim for nonservice-connected pension.  In association with his claim, he submitted a pay stub from his spouse's employer, dated in in September 2008, which indicated that her gross wages were $360.00 per week.  

In January 2009, the RO granted nonservice-connected pension, effective October 2008.  In February 2009, the RO notified the Veteran of its decision, and noted that the Veteran had no income, and (incorrectly) that his spouse had an annual income of $1,440 per year.  

In a statement in support of claim (VA Form 21-4138), received in March 2009, the Veteran stated that VA had incorrectly assumed that his spouse made $1,440 a year, instead of per month.  

In an Improved Pension Eligibility Verification Report ("EVR") (VA Form 21-0517), the Veteran indicated that he did not have any income, or estimated income, between 2009 and 2010, but that his spouse had wages of $17,853.43 in 2009, and was estimated to have an annual income of $18,000.00 in 2010.  

In March 2010, the RO notified the Veteran that it was reducing his pension payments effective May 2013, because his submitted EVR indicated that his spouse received $17,853.43 in income in 2009, and that she was projected to receive $18,000.00 in income in 2010.  It was noted that the RO had previously been counting $1,400 annually for his spouse's income.  The Veteran was requested to submit a number of documents to allow the RO to determine his and his spouse's income.  

In June 2010, the Veteran asserted that he had submitted the requested documentation in March 2009, and that VA had incorrectly assumed that his spouse made $1,400 per year, instead of per month.  

In July 2010, the RO notified the Veteran that their records indicated that he had submitted a 2009 Eligibility Verification Report on February 1, 2010.  However, they were unable to locate the specific source documents that he had previously sent.  The RO requested that he send them either a copy of what he had previously submitted, or a new submission.  

In an improved pension eligibility verification report (EVR), received in August 2010, the Veteran indicated that he did not have any monthly income, and that his spouse had an annual income of $19, 417.44.  See also report of general information (VA Form 21-0820), dated in September 2010.  

In November 2010, the Philadelphia RO notified the Veteran that, based on his EVR received in 2010, adjustments had been made to his payments effective November 1, 2008, based on increased wages reported from his spouse, and that an overpayment had been created.  

In December 2010, the Debt Management Center (DMC) notified the Veteran that an overpayment of $24,578.82 had been created, and that he was scheduled for withholding to begin in March 2011; the notice indicates that he was advised of his appellate rights.  

According to the statement of the case, in August 2011, the Veteran filed a notice of disagreement.  

In a decision, dated in September 2011, the Debt Management Center (DMC) denied the Veteran's request for waiver of recovery of an overpayment, after finding that his request for a waiver was untimely.  The Veteran has appealed.

The threshold question in any claim concerning a request for a waiver of debt from overpayment is whether the waiver request was timely.  Under the applicable criteria, a request for waiver of an indebtedness made after April 1, 1983 (other than loan guaranty) shall only be considered if it is made within 180 days following the date of a notice of indebtedness issued by the VA to the debtor.  38 U.S.C. § 5302 (a); 38 C.F.R. § 1.963 (b).  The 180-day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  38 C.F.R. § 1.963 (b)(2).

It is clear that the overpayment was created due to fault by VA.  Specifically, VA erroneously counted the Veteran's spouse's monthly income as annual income, despite evidence submitted by the Veteran in a timely manner to the contrary.  Nevertheless, there is no evidence to show that there was a delay in the Veteran's receipt of the December 2010 notification of indebtedness due to circumstances beyond his control.  In this regard, at his hearing, the Veteran conceded that he received this notice.  There is nothing of record to show that the Veteran filed a request for a waiver of the overpayment, or a disagreement with the overpayment, until August 2011.  In this regard, the August 2012 statement of the case indicates that the Veteran filed a notice of disagreement in August 2011.  In fact, the only notice of disagreement of record is a statement in support of claim (VA Form 21-4138), which shows that it is dated October 3, 2011.  This document indicates that it was transmitted to several different VA offices, and that the earliest VA date stamp is dated in October 2011.  In any event, there is nothing of record to show that the Veteran filed a request for a waiver of the overpayment, or a disagreement with the overpayment, until August 2011.  This is well beyond the 180-day period allowed.  In summary, a review of the claims file shows no document which may be construed as a request for waiver prior to August 2011.  Therefore, the request for a waiver is untimely, and the claim must be denied.  38 U.S.C. § 5302 (a); 38 C.F.R. § 1.963 (b).  

In reaching this decision the Board considered the possibility that the principle of equitable tolling is for application here, to the extent that the Veteran's has reported that he has an acquired psychiatric disorder, and, in essence, that as a consequence he failed to file a timely appeal or a timely request for waiver.  Allowing for equitable tolling of a statute that requires a claim to be filed within 180 days of notice would constitute a grant of an application for equitable relief.  Only the Secretary of VA has the authority to grant equitable relief.  38 U.S.C. § 503 (a) (2014).  As such, the Board cannot address this contention further.  Cf. Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (only the Secretary, and not the United States Court of Appeals for Veterans Claims or the Board, has the authority to award equitable relief under 38 U.S.C. § 503 (a)).

The Board considered whether the Veteran received proper notice of the laws governing this claim, and it is clear that he did.  In the February 2012 statement of the case the Veteran was advised that under 38 C.F.R. § 1.963, a request for waiver would only be considered if the request was filed within 180 days following notice of the indebtedness.  Hence, VA's duty to provide notice to the Veteran was fulfilled. 

The Veterans Claims Assistance Act of 2000 (VCAA) does not apply in this case, given the nature of the issue on appeal.  Requests for a waiver of recovery of overpayment are governed by Chapter 53, United States Code.  The United States Court of Appeals for Veterans Claims (Court) has expressly held that the VCAA does not apply to determinations under Chapter 53, United States Code, a statute "which concerns special provisions relating to VA benefits."  Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435, 439-40 (2004). 


ORDER

The claim of entitlement to a waiver of recovery of an overpayment of $24,578.82 is dismissed for failure to file a timely claim.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


